DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 14-20 in the reply filed on 12 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (U.S. Patent Application Publication 2020/0113651), in view of Maligie et al. (U.S. Patent 6,440,566).  Regarding Claim 14, Hirsch shows that it is known to have a system for producing a thermoformed dental appliance (Abstract) comprising a male model, a thermoformable sheet material, a detached releasable separator film, and a thermoforming device (0014: element 20, .
Regarding Claim 15, Hirsch shows the apparatus of claim 14, but he does not show the details of the detached releasable separator film.  Maligie shows that it is known to have a releasable film which is not 100% oriented (Column 3, lines 4-10).  It would have been obvious to use Maligie’s separator film in Hirsch’s apparatus in order to prevent sticking of the material to the thermoformable sheet.
Regarding Claim 16, Hirsch shows the apparatus of claim 14, but he does not give dimensions of his separator film.  However, it would have been obvious to one of ordinary skill in the art to choose a separator film which is an appropriate size for the dental mold application, such as that which is claimed, in order to sufficiently cover the mold during the thermoforming process.
Regarding Claim 17, Hirsch shows the apparatus of claim 14, but he does not show the details of the detached releasable separator film.  Maligie shows that it is known to have a releasable film which comprises polyolefin (Column 6, lines 53-55).  It would have been obvious to use Maligie’s polyolefin separator film in Hirsch’s apparatus in order to prevent sticking of the material to the thermoformable sheet.
Regarding Claim 18, Hirsch shows the apparatus of claim 14, including one wherein the separator film comprises a single layer (element 21).
Regarding Claim 19, Hirsch shows the apparatus of claim 14, but he does not show the details of the detached releasable separator film.  Maligie shows that it is known to have a releasable film which comprises a mold release agent of esters or siloxanes (Column 9, lines 34-41).  It would have been obvious to use Maligie’s separator film in Hirsch’s apparatus in order to prevent sticking of the material to the thermoformable sheet.
Regarding Claim 20, Hirsch shows the apparatus of claim 14, but he does not show the details of the detached releasable separator film.  Maligie shows that it is known to have a releasable film which comprises the claimed melt index values (Examples 1-6).  It would have been obvious to use Maligie’s separator film in Hirsch’s apparatus in order to prevent sticking of the material to the thermoformable sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742